298 S.W.3d 598 (2009)
Rickey KIDD, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 70285.
Missouri Court of Appeals, Western District.
December 15, 2009.
Susan L. Hogan, for Appellant.
Shaun J. Mackelprang, for Respondent.
Before Division Two: VICTOR C. HOWARD, Presiding Judge, JOSEPH M. ELLIS, Judge and MARK D. PFEIFFER, Judge.

ORDER
PER CURIAM:
Rickey Kidd appeals from the denial of his Rule 24.035 motion for post-conviction relief. After a thorough review of the record, we conclude that the judgment is based on findings of fact that are not clearly erroneous and that no error of law appears. An extended opinion would have no precedential value. A memorandum explaining our reasoning has been provided to the parties.
Judgment affirmed. Rule 84.16(b).